DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitakado (US2021/0083560A1).
Kitakado reads on the claims as follows (refer to Figs. 1-13):
Claim 1. A method for twisting a winding head of a stator, the method comprising: 
providing a hollow cylindrical stator core (10) with a first end face and a second end face spaced apart from each other along a longitudinal axis defined by the stator core, and an inner surface with a slot (11) extending between the first end face and the second end face with a slot depth defined in a radial direction relative to the longitudinal axis; 
positioning a first conductor (such as left-most 20, in Fig. 8) and a second conductor (the next 20, in the radially-inner direction, in Fig. 8) in the slot next to each other (see Fig. 8), wherein an end section (21) of the first conductor and an end section (21) of the second conductor both extend over the first end face; 
arranging a winding core (60) with a cam (62) protruding outward in a radial direction relative to the longitudinal axis (see Fig. 5), on the stator core; and 
twisting the end section of the first conductor in a peripheral direction defined by the stator core (see Figs. 10-13), wherein the end section of the first conductor moves over the cam, bending a part of the end section of the first conductor, between the first end face and a distal end of the end section of the first conductor facing away from the first end face, outward from the stator core in the radial direction relative to the longitudinal axis and thereby enlarging a distance between the end section of the first conductor and the end section of the second conductor measured in the radial direction relative to the longitudinal axis.

    PNG
    media_image1.png
    434
    572
    media_image1.png
    Greyscale

The drawing above represents a top view of the radial location of the end of the first conductor, at the time shown in Fig. 10 (r1) and at the time shown in Fig. 12 (r2). As the winding core 60 rotates, the end of the conductor segment moves in a tangential direction as shown by the arrow, thereby reaching a position at a radius r2 greater than r1.
Claim 2. A method according to claim 1, wherein only a part of the end section between the distal end (22) of the end section of the first conductor and the first end face of the stator core rests at an enlarged distance from the end section of the second conductor in the radial direction. See Fig. 8.
Claim 6. A method according to claim 1, wherein the end section of the first conductor is twisted in the peripheral direction of the stator core by a twisting tool (60) having a slot (65) for receiving the distal end of the end section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitakado in view of Murphy (US2014/0304978A1).
Kitakado discloses the claimed invention, including the deflecting step being carried out prior to the twisting step (compare steps S40 and S60 of Fig. 7).  By deflecting the end section of the first conductor in the radial direction, the distal end of the end section is deflected and [fits] into a slot (65) of a twisting tool (60) for twisting the end section of the first conductor in a peripheral direction of the stator core. See para. [0056] discussing receiving portions 21 of the conductors into the grooves 65. See Figs. 8 and 12. Although the conductor end sections are deflected in the radial direction, the distal ends 22 are still received within the grooves 65.
Kitakado does not disclose by what means the step S40 is performed. 
Murphy discloses a process in which a split tool 150 is used to deflect conductor end sections radially outwardly. See Figs. 2-4. 
In view of the teachings of Murphy, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a split tool as disclosed by Murphy to perform step S40 of Kitakado, as a matter of selecting among known techniques that can be used to perform this process.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered.
Regarding Kitakado, Applicant argues the disclosed “twisting adjusts the distance between adjacent conductors (21) but does not affect their respective distance from the center (or along a radial measurement defined by the core).”
The examiner respectfully disagrees. As shown in the drawing above, as the conductor end portions 21 pass over the surface 66 of the cam 62, they are deformed in a tangential direction relative to the starting position. The end of such a conductor is therefore situated radially-outwardly, relative top the initial location shown in Fig. 10, even if axially the end of the conductor is now closer to the stator end surface. One way to overcome this rejection would be to clarify the fact that cam contacts a radially-inner surface of the end section of the conductor, relative to the longitudinal axis, during the twisting, or language to that effect.
Regarding Murphy, Applicant argues “the system of Murphy includes an axial movement to separate the winding layers from one another, but does not show any twisting motion as required by Independent Claim 1.” This argument is found persuasive and the § 102 rejection over Murphy is withdrawn. However, with respect to the § 103 rejection the examiner maintains Murphy is still applicable and the corresponding rejection is therefore maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729